/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks submitted 7/6/2022.
Claims 1-14 have been cancelled.
Claims 15-36 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-19, 24-27, and 29-25 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US20100216001A1), and in view of Matsumoto et al. (US7758997B2). 
	As to claim 15, Byun discloses a cylindrical battery cell (The battery may be a cylindrical rechargeable battery having a wound electrode assembly. [0027]), comprising: a cell can (The rechargeable battery may further include a case receiving the electrode assembly and the current collector plate, and a cap assembly sealing the case [0012]); 
	and a jelly roll ([0005, 0011]) area of anode electrode foil, separator foil, and cathode electrode foil (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [0058]) arranged in a middle section of the cell can (see [FIG. 2]), 
	one of the electrode foils comprises a plurality of parts that extend out of the jelly roll area are bent towards a center axis of the cylindrical battery cell, (see [FIG. 2]) and are thermally and electrically connected to a first end of the cell can (The second electrode uncoated portion 12c may be formed at a lower side of the second electrode current collector 12a and may serve as a current flow channel between the second electrode plate 12 and the outside [0062,0068], see [FIG. 2]), the plurality of parts comprise a first part that is bent at a first radial distance from the center axis (R1 ), and a second part that is bent at a second radial distance from the center axis (R2) (see [FIG. 2]).

    PNG
    media_image1.png
    860
    817
    media_image1.png
    Greyscale

(Byun, FIG. 2 Annotated)
Byun discloses a rechargeable battery but does not explicitly teach the plurality of parts in direct contact with the cell can and welded.
	Matsumoto discloses a rechargeable battery and further teaches the negative electrode can be in contact with the battery case at many contact points [C4L30-34]. Allowing the battery to have a high discharge rate [C4L30-34] and by ... welding in order to obtain a secure connection. It is possible, however, to directly connect (weld) the electrode end portion 4' of the negative electrode 2 to the battery case 8 [C8L22-29]. 
	Matsumoto teaches direct connection, and teaches welding separately. Therefore, absent a showing of criticality or unexpected results, it would be obvious to specifically use welding as a recognized method of direct connection.

	As to claim 16, Byun discloses the anode foil (12c) that extend out of the jelly roll area into a lower section of the cell can (Second electrode uncoated portion 12c may be structured to protrude outward, respectively, from lower ends of the electrode assembly 10 [0065]), 
	and wherein the first end of the cell can corresponds to a bottom of the cell can (Electrode plate 12 may contact the bottom plate 40b of the case 40 [0078], (see FIG. 2).

	As to claim 17, Byun discloses the anode foil comprises copper (The second electrode current collector 12a may be formed in a foil shape and may include, e.g., a nickel or copper (Cu) material [0062]), and wherein the cathode foil comprises aluminum (The first electrode current collector 11 a may be formed in a foil shape and may include, e.g., an aluminum (Al) material. [0060]).
	As to claim 18, Byun discloses the plurality of parts ((11c),  see FIG. 2) comprise sections of the cathode foil ((11), see FIG. 2]) wherein the cathode foils that extend out of the jelly roll area into a top section of the cell can, and wherein the first end of the cell can corresponds to a top of the cell can. (The first electrode uncoated portion 11 c may be structured to protrude outward, respectively, from upper ends of the electrode assembly 10 [0065], see FIG. 2).
	As to claim 19, Byun discloses the first radial distance (R1, see FIG. 2) is larger than the second radial distance (R2, see FIG. 2), and wherein the first part (12c, see FIG. 2) directly contacts the first end of the cell can (The second electrode plate 12 may contact the bottom plate 40b of the case 40 [0078], FIG. 2). 

	As to claim 24, Byun discloses the first and second parts are flattened in a direction perpendicular to the center axis of the cylindrical battery cell (see FIG. 2). Where FIG. 2 illustrates the electrode 12c, flatten in a direction perpendicular to the center axis. 

	As to claim 25, Byun discloses the first radial distance corresponds to a first spiral layer of the jelly roll (Battery may be a cylindrical rechargeable battery having a wound electrode assembly [0027]) area along a radial direction (R1, see FIG. 2) and the second radial distance corresponds to a second spiral layer of the jelly roll area along the radial direction (R2, see FIG. 2).

	As to claim 26, Byun discloses the plurality of parts (Array state of the first electrode uncoated portion 11 c [0084]) comprise a respective part that is bent towards the center axis of the cylindrical battery cell (11 c) from each respective spiral layer of the jelly roll area along the radial direction (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. See [0058], FIG. 2).

	As to claim 27, Byun discloses the first part and the second part have different lengths (The second current collector plate 30 may be joined to the second electrode uncoated portion 12c through, e.g., laser welding, thus enabling a desirable reduction in length of the second electrode uncoated portion 12c extending downward from the electrode assembly 10 [0068]).
	
	As to claim 29, Byun discloses a cylindrical battery cell (The battery may be a cylindrical rechargeable battery having a wound electrode assembly. [0027]), comprising: a cell can (The rechargeable battery may further include a case receiving the electrode assembly and the current collector plate, and a cap assembly sealing the case [0012]); 
	and a jelly roll ([0005, 0011]) area of anode electrode foil, separator foil, and cathode electrode foil (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [0058]) arranged in a middle section of the cell can (see FIG. 2), one of the electrode foils comprises a plurality of parts that extend out of the jellyroll area and are thermally and electrically connected to a first end of the cell can (The second electrode uncoated portion 12c may be formed at a lower side of the second electrode current collector 12a and may serve as a current flow channel between the second electrode plate 12 and the outside [0062], see FIG. 2), the plurality of parts comprise a first part in direct contact with the first end of the cell can at a first radial distance from a center axis (R1,  see FIG. 2 ), and a second part in direct contact with the first end of the cell can at a second radial distance from the enter axis (R2, see FIG. 2).

    PNG
    media_image2.png
    810
    833
    media_image2.png
    Greyscale

(Byun, FIG. 2 annotated)
	Byun discloses a rechargeable battery but does not explicitly teach the plurality of parts in direct contact with the cell can and welded. 
	Matsumoto discloses a rechargeable battery and further teaches the negative electrode can be in contact with the battery case at many contact points [C4L30-34]. Allowing the battery to have a high discharge rate [C4L30-34] and by ... welding in order to obtain a secure connection. It is possible, however, to directly connect (weld) the electrode end portion 4' of the negative electrode 2 to the battery case 8 [C8L22-29]. The positive electrode is directly welded to a positive electrode collector plate[C4L 1-2], alternatively the negative electrode may be connected (welded) to the battery case 
[C4L3-14]. 
	Matsumoto teaches direct connection, and teaches welding separately. Therefore, absent a showing of criticality or unexpected results, it would be obvious to specifically use welding as a recognized method of direct connection.

	As to claim 30, Byun discloses the plurality of parts (Array state of the first electrode uncoated portion 12c [0070 and 0084]) comprise sections of the anode foil (12c) that extend out of the jelly roll area into a lower section of the cell can 
(Second electrode uncoated portion 12c may be structured to protrude outward, respectively, from lower ends of the electrode assembly 10 [0065]), 
and wherein the first end of the cell can corresponds to a bottom of the cell can (Electrode plate 12 may contact the bottom plate 40b of the case 40 [0078], see FIG. 2).

	As to claim 31, Byun discloses the anode foil comprises copper, and wherein the cathode foil comprises aluminum (The first electrode plate 11 may be formed as an Al foil, the second electrode plate 12 may be formed as a Cu foil [0064, 0058]).

	As to claim 32, Byun discloses the plurality of parts (11 c, see FIG. 2) comprise sections of the cathode foil (11, see FIG. 2) that extend out of the jellyroll area into a top section of the cell can, and wherein the first end of the cell can corresponds to a top of the cell can. (The first electrode uncoated portion 11 c may be structured to protrude outward, respectively, from upper ends of the electrode assembly 10 [0065], see
FIG. 2).

	As to claim 33, Byun discloses the first and second parts are flattened in 
a direction perpendicular to the center axis of the cylindrical battery cell (see FIG. 2). Where FIG. 2 illustrates the electrode 12c flatten in a direction perpendicular to the center axis.

	As to claim 34, Byun discloses the first radial distance corresponds to a first spiral layer of the jelly roll (Battery may be a cylindrical rechargeable battery having a wound electrode assembly [0027]) area along a radial direction (R1, see FIG. 2) and the second radial distance corresponds to a second spiral layer of the jelly roll area along the radial direction (R2, see FIG. 2).

	As to claim 35, Byun discloses the plurality of parts (Array state of the first electrode uncoated portion 11 c [0084]) comprise a respective part that is bent towards the center axis of the cylindrical battery cell (11 c) from each respective spiral layer of the jelly roll area along the radial direction (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [0058], see FIG. 2).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US20100216001A1) in view Matsumoto et al. (US7758997B2) and in further view Brandner et al. (DE 10237293A1, Machine translation is used for the rejection below). 
	As to claim 20, Byun discloses cylindrical battery but is silent on the first part having a greater contact area. 
	Brander discloses a cylindrical battery and further teaches the first part is in direct contact with the first end of the cell across a greater contact area than the second part. (the electrode arrester section according to the invention is provided in a cylindrical winding in which the electrode 1 preferably folded over in one direction and in particular towards the center of a cylindrical winding. [0020], Figs 4a, 4b). This provides a flat surface for more simplified connecting of the electrodes (This enables and simplifies the formation of a flat surface, which is treated by means of arc spraying in order to form a contact layer 2, [0021 ]). Where measured from the can side.

    PNG
    media_image3.png
    904
    1273
    media_image3.png
    Greyscale

(Brander Figs. 4a and 4b annotated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Brander to simplify the electrode connection process.

	As to claim 22, modified Byun discloses cylindrical battery but silent on the 
second part is at least partially stacked over the first part. 
	Brander discloses a cylindrical battery and further teaches the second part is at least partially stacked over the first part (Where measure from the core side see FIG. 4a).

    PNG
    media_image4.png
    749
    1441
    media_image4.png
    Greyscale

(Brander, Fig. 4a annotated)
	This provides a flat surface for more simplified connecting of the electrodes (This enables and simplifies the formation of a flat surface, which is treated by means of arc spraying in order to form a contact layer 2, [0021 ]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Brander to simplify the electrode connection process.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al.(US20100216001A1) in view of Matsumoto et al. (US7758997B2), 
in view of Brandner et al. (DE10237293A1) as applied to claim 20 above, and in further view of Zama et al. (US6,319,628B ).

	As to Claim 21, modified Byun discloses a cylindrical battery but is silent on no part of the second part is in direct contact with the first end of the cell can.
	Zama discloses a cylindrical battery and further teaches no part of the second part is in direct contact with the first end of the cell can (Negative pole electrode terminals 205 are bent toward the center to the bottom of case 201 at the position where all electrode terminals 205 are disposed one on another [0005], see Fig. 3)

    PNG
    media_image5.png
    740
    932
    media_image5.png
    Greyscale

(Zama, Fig. 1 annotated)
	This orientation facilitates welding and simplifies manufacturing. (Electrode 
terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the opening hole in the center of grommet 201 to perform resistance welding of negative pole electrode terminals 205 disposed one on another to the bottom of case 201 [0020], Fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Zama to simply the electrode connection process using a single weld point.

Claims 23, 27 and 36, is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US20100216001A1) in view of Matsumoto et al. (US7758997B2), 
and in further view of Zama et al. (US6,319,628 B1 ).

	As to Claim 23, modified Byun discloses a cylindrical battery but is silent on the second part is fully stacked over the first part. 
	Zama discloses a cylindrical battery and further teaches the second part is fully stacked over the first part (Electrode terminals 205 disposed one on another [0020], Fig. 3). Where Fig. 3 illustrates the second part being disposed one on another or fully stacked. This orientation facilitates welding and simplifies manufacturing. (Electrode terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the opening hole in the center of grommet 201 to perform resistance welding of negative pole electrode terminals 205 disposed one on another to the bottom of case 201 [0020], Fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Zama to simply the electrode connection process using a single weld point.

	As to Claim 27, modified Byun discloses a cylindrical battery but is silent on the first part and the second part have the same length. 
	Zama discloses a cylindrical battery and further teaches the first part and the second part have the same length (as shown in Fig. 3). Providing for stacking the parts one on another. 
	This orientation facilitates welding and simplifies manufacturing. (Electrode terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the opening hole in the center of grommet 201 to perform resistance welding of negative pole electrode terminals 205 disposed one on another to the bottom of case 201 [0020], Fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the same length of electrodes of Zama to simply the electrode connection process using a single weld point.

	As to claim 36, modified Byun discloses a cylindrical battery but is silent on the first part and the second part have the same length. 
	Zama discloses a cylindrical battery and further teaches the first part and the second part have the same length (as shown in Fig. 3). Providing for stacking the parts one on another. 
	This orientation facilitates welding and simplifies manufacturing. (Electrode terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the opening hole in the center of grommet 201 to perform resistance welding of negative pole electrode terminals 205 disposed one on another to the bottom of case 201 [0020], Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the same length of electrodes of Zama to simply the electrode connection process using a single weld point.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
	a. 	Applicant argues Matsumoto, US7758997B2, use of the word “however,” in column 8, lines 23-28 of Matsumoto to mean, “in context functions as a narrative transition from a description of a welding technique (with express use of welding) to a description of a non- welding technique (with use of directly connect and without any mention of welding).” 
	The office respectfully disagrees, as the use of the word “however,” by Matsumoto is intended to distinguish between where “electrode end portion 4’ “ is attached, either the negative electrode plate 6 or battery case 8.
	Matsumoto discloses welding to obtain a secure connection [C8L25-26]. Matsumoto further teaches electrode end portion 4 is directly connected to battery case 8. It would have been obvious to weld the electrode end portion 4 to battery case 8 to obtain a secure connection. Therefore because Matsumoto discloses both direct connection and welding it’s the examiner position that Matsumoto provides motivation to provide a direct connection by welding.
	Furthermore it is the examiner’s opinion that the “welded connection,” as argued by applicant constitutes a method claim where the claim would be considered a “product by process,” and as such it should be noted Claim 15 and 29 are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

	b.	Applicant argues the Examiner has not responded to the published evidence submitted in Applicant’s response dated October 25, 2021, submitted on pages 8-11 of applicants remarks.
	Examiner notes that the Tesla video of September 22, 2020, which applicant provided in arguments initially on October 25, 2021, has not been submitted in a formal Information Disclosure Statement and thus has not been considered. The file wrapper contains no formal declaration, affidavit, nor Information Disclosure Statement with respect to the Tesla video, as such it has not been considered as evidence.
	716.02(g) Declaration or Affidavit Form [R-08.2012] 
"The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). 
	It should be noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) MPEP 2145 (I).


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728